Citation Nr: 0638043	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  04-09 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1971 to June 
1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for post-
traumatic stress disorder (PTSD).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for post-traumatic 
stress disorder (PTSD).  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2006). 
See Cohen v. Brown, 10 Vet. App. 128 (1997).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b) (West 2002 & 
Supp. 2005), requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99.  Where a determination is made that the veteran did 
not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In March 2003, the veteran submitted three stressor 
statements.  In the first statement, the veteran stated that 
in March 1974, during service, he experienced a panic attack 
while playing basketball.  He stated that he became enraged 
with anger and attacked another person on the basketball 
court.  The veteran added that after the incident, he was 
transferred to another base because of his behavior.   In the 
second statement, the veteran stated that he was an air 
traffic controller on the McChord Air Force Base.  The 
veteran explained that in June 1976, while doing his duties 
as an air traffic controller, two aircrafts had a "near 
miss," which means the they were in very close proximity to 
one another.  He stated that he panicked and had a severe 
anxiety attack as a result of the "near miss" incident.  
The veteran added that he was unable to focus on his job 
duties and was eventually removed from his position and the 
control tower.  The veteran was assigned to the 92nd 
Communication Squadron from December 1975 to June 1976.  His 
primary specialty title was heating systems specialist and 
his secondary specialty title was air traffic control 
operator.  Finally, the veteran submitted a statement that 
described an accident that occurred after he was discharged 
from service.  The veteran stated that in December 1989, as a 
transit bus operator, another vehicle collided with his bus.  
He added that the driver of the car died in the crash and the 
passenger suffered several injuries.  The veteran explained 
that he was fired from his position and suffered from panic 
and anxiety attacks after the accident.

The evidence on file indicates that the veteran was 
clinically diagnosed as having PTSD in an October 2002 VA 
outpatient treatment report; however, although the veteran 
has provided information regarding his claimed stressors, the 
RO has not attempted to verify them, specifically the two 
claimed in-service stressors.  The RO repeatedly indicated 
that the information provided by the veteran was too general 
to submit to the U.S. Army and Joint Services Records 
Research Center (JSRRC) for possible verification.  The Board 
finds that the veteran's claimed in-service stressors are 
specific enough that they may be submitted to JSRRC for 
verification.

If the JSRRC is able to corroborate one of the veteran's 
claimed in-service stressors, the question next presented is 
whether such a stressor is clinically considered to be of 
sufficient severity to warrant a valid diagnosis of PTSD.  
The descriptive definition of a stressor in the American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders, 4th Edition (1994) (DSM-IV) provides 
that a valid diagnosis of PTSD requires that a person has 
been exposed to a traumatic event in which both of the 
following were present:  (1) the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of himself or others, and 
(2) the person's response involved intense fear, 
helplessness, or horror.  If the veteran's claimed in-service 
stressor can be independently corroborated, it must be 
clinically evaluated in accordance with the provisions of 
DSM-IV.

The record does not indicate that the PTSD diagnosis was made 
on the basis of a verified history of the veteran's service 
stressors and; therefore, it was inadequate for rating 
purposes.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994).  
Further psychiatric evaluation is necessary.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a development letter 
asking him to give a comprehensive 
statement regarding his claimed in-
service stressors and to provide buddy 
statements from individuals who may have 
witnessed the stressors.  The veteran 
should be requested to provide any 
additional information he may recall 
concerning his claimed in-service 
stressor incidents, to include 
approximate dates, times, locations and 
identities of any individuals involved, 
including their names, ranks and units.  
The veteran should be advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.

2.  If the alleged stressor is not 
otherwise corroborated, review the 
veteran's claims file and prepare a 
summary of his claimed stressors.  The 
summary and all associated documents, to 
include the veteran's service personnel 
records and stressor statement(s), should 
be sent to the U.S. Army and Joint 
Services Records Research Center (JSRRC).  
JSRRC should be requested to provide any 
information that might corroborate the 
veteran's alleged in-service stressors 
including, but not limited to, providing 
a copy of unit histories for the 
veteran's unit.  If unable to provide 
such information, the JSRRC should be 
asked to identify the agency or 
department that may provide such 
information and the RO should conduct 
follow-up inquiries accordingly.

3.  If one or more of the veteran's 
claimed in-service stressors is 
corroborated, schedule the veteran for an 
examination to determine the diagnoses of 
all psychiatric disorders that are 
present.  Furnish the examiner with a 
complete and accurate account of the 
stressor or stressors that it has 
determined are established by the record, 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether an in-
service stressor was severe enough to 
have caused the current psychiatric 
symptoms and whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied by the in-service 
stressor.  The diagnosis should conform 
to the psychiatric nomenclature and 
diagnostic criteria contained in DSM-IV.  
The claims file should be made available 
to the examiner.  

4.  Readjudicate the claim for 
entitlement to service connection for 
PTSD.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The case should be returned to the Board after compliance 
with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded, including any 
evidence in his possession that pertains to the claim.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

